Citation Nr: 1812428	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-39 521	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 2, 2011, Board of Veterans' Appeals (Board) decision that awarded a 70 percent evaluation for depression effective September 4, 2008.

[NOTE: The issue of entitlement to an effective date earlier than September 4, 2008, for the award of a 70 percent evaluation for depression is addressed in a separate Board decision.]


REPRESENTATION

Moving Party represented by:   Michael Eisenberg, Attorney


APPEARANCE AT ORAL ARGUMENT

Moving Party


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Moving Party is a Veteran who served on active duty from April 1990 to October 1992 and from November 2001 to August 2005.

This matter is before the Board from the Moving Party's October 2014 motion that alleges CUE in a June 2, 2011, Board decision.

The Moving Party testified before the Board at a July 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. On June 2, 2011, the Board issued a decision awarding a 70 percent evaluation for depression, effective September 4, 2008.

2. The correct facts, as known at the time, were before the Board in June 2011.

3. There is no showing that the Board misapplied the law as it existed at the time of the June 2011 decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the June 2, 2011, Board decision on the basis of CUE have not been met.  38 U.S.C. §§ 5107, 5110, 7105, 7111 (West 2012); 38 C.F.R. §§ 20.1400-1404 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior Board decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion of the VCAA is unnecessary.  Nevertheless, the Board notes that the Moving Party has been accorded ample opportunity to present her contentions, and there is no indication she has further argument to present. 

Legal Criteria

The Moving Party has alleged CUE in a June 2, 2011, Board decision that awarded a 70 percent evaluation for depression, effective September 4, 2008.  Essentially, the Moving Party asserts the Board should have awarded the 70 percent evaluation dating back to her separation from active service in August 2005.

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, at 38 C.F.R. Part 20 (2017).  Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE. 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403 (2017). 

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2017).  Subsequently developed evidence may not be considered in determining whether CUE existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2017).  CUE "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992). 

Rule 1403 offers the following examples of situations that are not CUE-(1) Changed diagnosis-A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist-The Secretary's failure to fulfill the duty to assist; (3) Evaluation of evidence-A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d). 

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in Fugo that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id. at 44.  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2017). 

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran, the name of the moving party if other than the Veteran, the applicable Department of Veterans Affairs file number, and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions, which fail to comply with the requirements set forth in this paragraph, shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a). 

A motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations, failure to give due process, failure to apply the benefit-of- the-doubt or any other general, non-specific allegations of error are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b).

Analysis

In the instant case, the Moving Party's motion alleges CUE in a June 2011 Board decision that assigned an effective date of September 4, 2008, for the award of a 70 percent evaluation for depression.  In the October 2014 motion, the Moving Party asserts the effective date for the 70 percent evaluation should be earlier, e.g., the date of the original application in 2005.  Essentially, her sole assertion of CUE is that her depression has been manifest by severe symptoms since service, and the Board did not properly weigh the evidence in assigning an effective date of September 4, 2008, for the 70 percent evaluation.  See July 2016 Board hearing transcript. 

In considering the instant motion, the Board notes that neither the Moving Party nor her attorney representative have provided clear and specific allegations of CUE in the June 2011 Board decision.  Rather, they allege general, non-specific errors that the Board failed to afford the Moving Party the benefit-of-the-doubt in assigning an effective date of September 4, 2008, for the award of a 70 percent evaluation for depression.  As noted above, a disagreement as to how the facts were weighed or evaluated is specifically discussed by pertinent regulations as a situation that does not constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).

Therefore, the facts of this case do not reveal that it is absolutely clear that a different result would have ensued, or that the result would have been manifestly different, but for the alleged errors, and the motion must be denied.  38 C.F.R. § 20.1403(c); Russell, supra.


ORDER

A June 2, 2011, Board decision did not contain CUE in assigning an effective date of September 4, 2008, for an award of a 70 percent evaluation for depression, and the motion to revise or reverse that decision is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


